GRIM, District Judge.
After the filing of the court’s opinion, findings of fact and conclusions of law, the defendant filed a motion under F.R. Civ.P. 52(b), 28 U.S.C., requesting the court to supplement its opinion and findings by making three additional findings of fact.
After a careful rereading and analysis of the testimony in the case the court is of the opinion that the requested additional findings of fact should not be made for the reason that none of them is warranted by the evidence in the case.
Order
And now, May 17, 1961, defendant’s request for additional findings of fact is refused.